       Case 4:20-cv-00705-PSH Document 21 Filed 07/06/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


LINDA FAYE MCCOY                                                PLAINTIFF


v.                         NO. 4:20-cv-00705 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration


                                 ORDER


     Plaintiff Linda Faye McCoy (“McCoy”) has filed the pending motion

for attorney’s fees under the Equal Access to Justice Act. See Docket Entry

19. In the motion, she seeks attorney’s fees in the amount of $5,129.40.

The Commissioner of the Social Security Administration has no objection to

the motion.

     The Court has reviewed the motion and finds nothing unreasonable

about it. The motion is granted, and attorney’s fees in the amount of

$5,129.40 are awarded McCoy. The Department of Treasury shall issue

payment of this award by check made payable to McCoy, in care of her

attorney, Martin W. Long (“Long”), and shall mail the check to Long at his

Wylie, Texas, address.
 Case 4:20-cv-00705-PSH Document 21 Filed 07/06/21 Page 2 of 2




IT IS SO ORDERED this 6th day of July, 2021.




                            __________________________________
                              UNITED STATES MAGISTRATE JUDGE




                               2
